Citation Nr: 0712456	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an adjustment disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty for training from January 
to April 1986 and from June8, 1991 to June 22, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last provided with a VA examination in 
October 2003.  In a recent brief, the veteran's 
representative maintains that appellant has additional 
symptoms related to his psychiatric disorder.  Essentially, 
it is argued that the disorder is worse than in the past.

The veteran's representative also contends that there has 
been a recent diagnosis of post-traumatic stress disorder 
(PTSD).  It is unclear whether these records may reveal any 
other psychiatric symptoms, but the records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should, with the assistance 
of the appellant and his representative 
identify any psychiatric treatment since 
2003, and assist in identifying and 
obtaining pertinent medical records.  
Records obtained should include those for 
the reported PTSD.

2.  The RO/AMC should thereafter, and 
whether records are obtained or not, 
schedule the veteran for a comprehensive 
VA psychiatric examination.  All indicated 
tests should be accomplished and all 
physical findings set forth in detail.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  All clinical findings and 
symptoms attributed to the service 
connected psychiatric disorder should be 
set forth in detail.

Thereafter, the case should be reviewed by the RO/AMC.  If 
the benefits sought are not granted, appropriate procedures 
should be followed and the case returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



